NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC., CEPHALON, INC.,
AND ANESTA AG,
Plaintiffs-Appellees,
V.
MYLAN PHARMACEUTICALS INC.
AND MYLAN INC.,
Defen,dants-Appellants.
2011-1399
Appeal from the United States District C0urt for the
District of DelaWare in case n0. 09-MD-2118, Judge Sue
L. R0binS0n.
ON MOTION
Bef0re GAJARSA, Circuit Judge.
0 R D E R

EURAND V. MYLAN 2
Mylan Pharmaceuticals Inc. et al. (Mylan) move for
expedited briefing and argument
Upon consideration thereof
IT ls 0RDERED THA'r:
The motion to expedite is granted in part. Mylan’s
initial brief is due within seven days of docketing of the
appeal Eurand, Inc. et al.’s brief is due within. ten days
from the date of service of Mylan’s brief. Mylan’s reply
brief and the joint appendix are due within three days
from the date of service of Eurand’s response brief The
case will be placed on the next available oral argument
calendar after the brieHng is completed.
FoR THE CoUR'r
l‘lAY 31 2011
/s/ J an Horbal_v
Date J an Horbalj
Clerk
cc: Jarnes H. Wallace, Jr., Esq.
William J. Marsden, Jr., Esq. §
l.8. 02UEF PBB FOR
S19 TH F D LClRCUlT
HAT 31 2011
.IANiURBAl.¥
GLEl¥l